Citation Nr: 1421091	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  07-39 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty with the United States Navy from April 1972 to July 1972 and with the United States Army from October 1978 to January 1989. 

This case returns to the Board on remand from the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2013, the Court vacated and remanded an August 2011 Board decision denying entitlement to a TDIU.  

In August 2011, this case came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the ROs in Columbia, South Carolina, and Detroit, Michigan.  Original jurisdiction over the claims folder is currently held by the Detroit RO.  In February and December 2007, the Veteran testified at hearings before a local hearing officer at the RO.  Transcripts of these hearings are of record.  

In May 2010, the Board remanded this issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2013 Court decision determined that the VA medical examinations and opinions on which the Board relied were inadequate for failing to provide rationales.  The Board remands to provide the Veteran with VA examinations to obtain an opinion describing the functional impairment the service-connected left lower extremity varicose veins (rated as 20 percent disabling) and left knee, status post operative medial cartilage repair (rated as 10 percent disabling) with post-traumatic degenerative arthritis (rated as 10 percent disabling) cause the Veteran.  

The Veteran's compensation claims file contains an April 2000 application for VA vocational rehabilitation services and July 2004 and June 2005 applications for advances on vocational payments.  The 2004 and 2005 applications are countersigned by VA vocational rehabilitation counselors indicating that the Veteran was participating in the rehabilitation program at that time.  Participation in the VA vocational rehabilitation program would have required an assessment of the impact of the Veteran's disabilities on his ability to feasibly obtain employment.  See 38 C.F.R. § 21.70 (2013).  The Board remands to have the Veteran's VA vocational rehabilitation and employment claims file associated with his compensation claims file.

The Veteran receives treatment through VA medical facilities from time to time.  The most recent treatment records in the claims file were obtained in December 2007.  To ensure a complete record on appeal, the Board instructs that all VA treatment records from December 2007 to the present for treatment of the service-connected disabilities of the left lower extremity must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the following VA records:

a) VA treatment records from the Detroit, Michigan, VA Medical Center beginning in December 2007; and,

b) The Veteran's VA vocational rehabilitation claims folder. 

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Schedule the Veteran for appropriate VA examinations for the service-connected left lower extremity varicose veins and left knee, status post operative medial cartilage repair with post-traumatic degenerative arthritis to determine the current level of severity of the service-connected disabilities.  The examiner(s) is(are) asked to state the functional impairment that the service-connected disability has on the Veteran.  

3.  Refer the Veteran's file, if possible, to a vocational rehabilitation specialist with respect to the TDIU claim.  The vocational rehabilitation specialist should provide an opinion describing, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the impact the service-connected disabilities of (1) left lower extremity varicose veins and and (2) left knee, status post operative medial cartilage repair with post-traumatic degenerative arthritis have on the Veteran's employability in light of his education, training, and work history.  All findings and conclusions should be set forth and accompanied by a rationale.

4.  Following completion of the above, the appeal should again be re-adjudicated.  The AOJ should also consider of whether the Veteran's claim for TDIU should be forwarded to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis for the period in accordance with 38 C.F.R. § 4.16(b).  If the claim is not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

